DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to a Request for Continued Examination to U.S. Patent application 16/704,823 filed on 06/07/2021.  Claims 1-4 and 6-31 are pending in the case.   Claims 1 and 30 have been amended. Claim 31 has been added. Claims 1, 28, 29 are independent claims.
This action is made Non-Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Morita (US Patent Application Publication US 20190141203 A1), referred to as Morita herein.
Renders et al. (US Patent Application Publication US 20140032558 A1), referred to as Renders herein.
Manohar et al. (US Patent No. US 10095677 B1), referred to as Manohar herein.
Cooperman (US Patent No. US 5784487), referred to as Cooperman herein.
Jain et al. (US Patent Application Publication US 20190073345 A1), referred to as Jain herein.
Koh et al. (US Patent Application Publication US 20140301644 A1), referred to as Koh herein.
Hassanzadeh et al. (US Patent Application Publication US 20140301644 A1), referred to as Hassanzadeh herein.
Nara et al. (US Patent Application Publication US 20030056177 A1), referred to as Nara herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 7-9, 11, 15-16, 18-23 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Renders.
Regarding independent claim 1, Morita discloses “A method for performing language-agnostic page stream segmentation (Morita, at ¶ [0044], discloses a method for a file dividing operation which is not specific to a language.), comprising:
receiving a multi-page file comprising a plurality of documents (id. at ¶ [0022], the reading device reads the source documents, and the source documents include a plurality of pages as described at ¶ [0042].);
detecting a plurality of characters present on each page of a set of consecutive pages in the multi-page file, wherein the set of consecutive pages comprises a first page and a second page (id. at [0042], detecting character strings in a region in the header of the odd-numbered page and the even numbered page.);
computing a plurality of structural data for each page of the set of consecutive pages based on a position and a font format for one or more characters detected on that page (id. at [0040]-[0042] and [0050], the character string recognizer determine XY-coordinate and font size of the character strings in the region of each page.);
generating comparison data based on the structural data of the first page and the second page (Morita, at ¶ [0052] and at Fig. 5, teaches comparing the header of the second page and the header of the third page and saving the second page under a file name, and saving the third page under a different file name, using the detailed comparison method as described at ¶ [0050]);
providing structural data for the first page of the set of consecutive pages as a first input … , providing the structural data for the second page of the set of consecutive pages as a second input … determine whether the second page corresponds to a boundary between two documents of the plurality of documents (id. at ¶¶ [0042] and [0044], the character string recognizer recognizes a character string included in a region in each source image, while a user specifies a region …; and 
segmenting the multi-page file at the second page … indicating that the second page corresponds to the boundary (id. at id. at [0044], the image storage controller performs a file dividing operation generating one file including the source images up to the preceding page, and generates a separate file including the current and subsequent pages.).” However, Morita does not explicitly teach “providing structural data for the first page of the set of consecutive pages as a first input into a machine learning model … into the machine learning model, and providing the comparison data as a third input into the machine learning model, wherein the machine learning model is configured to determine whether the second page corresponds to a boundary between two documents of the plurality of documents based on a combination of the first, second, and third inputs; segmenting the multi-page file at the second page in response to a determination from the machine learning model indicating that the second page corresponds to the boundary.”
Renders is in the same field of refining category scores for pages of a sequence of document pages that potentially includes document boundaries (Renders, at id. at ¶ [0026]), providing a Bag-of-Words representation based on text identified by an optical character recognition engine, form the feature vector, generating representations based on visual features(id. at ¶ [0030]), and then a machine learning based categorizer receives individual page representations and representations of pairs of sequential pages, and assigns a score vector containing scores corresponding to the likelihood that the page is part of a document of each category of a selected taxonomy, learns a set of categorization models, one for each category, which, given an unlabeled page, assign(s) category scores (id. at ¶ [0032]), while the categorizer receiving as input the representation of a pair of consecutive pages (bipage), in addition to the single pages, and output a categorization score for each of the categories for the bipage (id. at ¶ [0034]), a boundary detector retrieves pairs of pages and assigns a value to the pair corresponding to the likelihood that the pages are from different documents, and the score vectors for the individual pages (corresponds to the first and second inputs of the current amendments) and bipages, as well as the boundary likelihood value (corresponds to the third input of the current amendments), are used by the diffusion score refiner to refine the score vectors of the individual pages, producing a new score vector for each page (id. at ¶ [0036]), the new score vectors can then be used by the labeling component to index (label) the individual document pages and to segment the sequence of pages into documents as described at ¶ [0038], whereas both the categorizer and boundary detectors use any suitable learning method as described at ¶ [0044].

Independent claim 28 is directed towards a system equivalent to a method found in claim 1, and is therefore similarly rejected.
Independent claim 29 is directed towards a non-transitory computer-readable storage medium equivalent to a method found in claim 1, and is therefore similarly rejected.
Regarding claim 2, Morita discloses “wherein the set of consecutive pages comprises a third page, and wherein the first page precedes the second page and the third page follows the second page, further comprising: comparing the plurality of structural data between the first and second pages of the set of consecutive pages and between the second and third pages of the set of consecutive pages to determine whether the second page corresponds to a boundary between two documents of the plurality of documents (Morita, at [0052] and Fig. 5 discloses the first page precedes the second page and the third page follows 
Regarding claim 3, Morita in view of Renders teaches all the limitation of independent claim 1. However, Morita does not explicitly teach “wherein segmenting the multi-page file comprises: storing an indicator that the second page is a boundary between two documents.”
Renders is in the same field of refining category scores for pages of a sequence of document pages that potentially includes document boundaries (Renders, at Abstract) that storing assigned page categories and document boundaries stored in memory, storage, or the document database with their respective pages (id. at ¶ [0068] and FIG. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Morita’s method of page segmentation into a plurality of documents with storing the document categories and boundaries as taught by Renders because physically segment the flow of pages with document separations in the paper flow by manually adding separator sheets is not cost effective in most cases, and is manually intensive (Renders, at ¶¶ [0005]-[0006]).
Regarding claim 7, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein detecting the plurality of characters on each page comprises: performing optical character recognition (OCR) on the page to detect the plurality of characters present on the page 
Regarding claim 8, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein performing the OCR comprises: for each page, generating a text layer comprising the plurality of characters for that page, wherein the text layer maintains the position and the font format for each character of the plurality of characters (Examiner notes that the text layer may not be displayed, but simply describes holding a text metadata in the memory as described at para. [0047] of original specification. Morita, at ¶ [0049], teaches the character string recognizer recognize the character string for each page, ,hold the information so that it enables the image storage controller compare the character strings between the preceding page and the current page as described at ¶ [0049].).”
Regarding claim 9, Morita in view of Renders teaches all the limitation of independent claim 1. Morita teaches the source document divided into pdf documents as described at ¶ [0052]. However, Morita does not explicitly teach “wherein the multi-page file comprises a Tagged Image File Format (TIFF) file or a Portable Document Format (PDF) file.”
Renders is in the same field of refining category scores for pages of a sequence of document pages that potentially includes document boundaries (Renders, at Abstract) that inputted a set of electronic document pages may be in any suitable format, such as PDF or TIFF format (id. at ¶ [0026]).

Regarding claim 11, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein the font format comprises one or more of a font size, a font style, or a font type (Morita, at ¶ [0050], determining whether the font size of equal to or more than a predetermined number of characters in the character string is different between the character strings.).”
Regarding claim 15, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein generating comparison data based on the structural data of the first page and the second page comprises comparing header data, footer data, or header and footer data of the first and second pages (Morita, at ¶ [0049] and [0052], teaches comparing the header of the first page and the second page of the source document by recognizing difference between preceding page and current page.).”
Regarding claim 16, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein comparing the header data, the footer data, or the header and footer data of the first and second pages comprises at least one of: comparing the header data of the first and second pages; comparing the footer data of the first and second pages; or comparing the footer data of the first page with the header data of the second page (Morita, at ¶ 
Regarding claim 18, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein segmenting the multi-page file comprises: generating at least two files to correspond to two documents of the plurality of documents based on the determination that the second page corresponds to the boundary (Morita, at ¶ [0006], teaches generating files, the source document into a plurality of files at a page assumed to be convenient to a user, without the need for the user to designate the dividing page, and store the divided files).”
Regarding claim 19, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein the set of consecutive pages comprises a third page, wherein the first page precedes the second page and the third page follows the second page, wherein the at least two files comprises a first file and a second file, and wherein generating the at least two files comprises one of: generating the first file to include the first page and the second file to include the second and third pages; or generating the second file to include the third page and the first file to include the first and second pages (Morita, at ¶ [0052], teaches consecutive pages comprises a third page, wherein the first page precedes the second page and the third page follows the second page, wherein the two files comprises a first file and a second file, and generating the first file to include the first and second pages and the second file to include the third page as depicted at Fig. 5).”
claim 20, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein the first page precedes the second page (Examiner interprets current limitation as consecutive pages includes the first and the second page in order. Morita, at Fig. 5, the first page precedes the second page.).”
Regarding claim 21, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein the second page precedes the first page (Examiner notes that there is no disclosure in the specification about how the second page precedes the first page. Examiner interprets current limitation as the boundary is between the two pages. Morita, at Fig. 5, teaches boundary of the 4-19XXX.pdf and the 4-20YYY.pdf is between the two consecutive pages, between the second and the third pages respectively.).”
Regarding Claim 22, claim limitations are substantially similar to the limitations described in the amended independent claim 1, therefore, claim 22 is similarly rejected. 
Regarding claim 23, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein the set of consecutive pages comprises a predetermined number of consecutive pages that is at least three (Morita, at Fig. 5, teaches the set of consecutive pages comprises four consecutive pages.).”
Regarding claim 27, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein the multi-page file comprises a plurality of pages including the set of consecutive pages, and wherein the method comprises: for each page in the plurality of pages: 6 va-519844Application No.: 16/704,823Docket No.: 13574-20008.01 computing a respective plurality of structural data for a respective set of consecutive pages specific to and including the respective page, and generating respective comparison data based on the structural data of the respective page and the structural data of each other page in the respective set of consecutive pages specific to the respective page, and providing the respective comparison data as inputs into the machine learning model to determine whether the respective page corresponds to a boundary between two documents of the plurality of documents.” (Examiner notes that amended language is similar to the computing, the generating, and the providing steps described in claim 1, therefore claim 27 is similarly rejected. Morita, at ¶ [0049]-[0050], further teaches comparing structural data such as the character string recognized by the character string recognizer for each page of a set of consecutive pages, and determining whether the identified page has to be divided as a separate file.).”
Regarding claim 30, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein the method comprises: generating additional comparison data based on (a) the structural data of one or more of the first page and the second page (Morita, at ¶ [0052] and at Fig. 5, teaches comparing a character string in the header of the first page and the character string in the header of the second page, and decide whether the character strings are different as described at ¶ [0050]) and (b) the structural data of a third page, wherein the third page is non-adjacent to one or more of the first page and the second page (id. at ¶ [0052] and at Fig. 5, the character string in the header of the third page is distinct from the first page and the second page, and the third page is non-adjacent to ; … to determine whether the second page corresponds to a boundary between two documents of the plurality of documents based on the inputs (id. at ¶¶ [0042] and [0044], a character string recognized by the character string recognizer in the source image of a preceding page of the source document, and a character string recognized by the character string recognizer in the source image of the current page are different from each other, one file including the source images up to the preceding page, and generates a separate file including the current and subsequent pages, which results in determining the current page corresponds to a boundary between two document files.).” However, Morita does not explicitly teach “providing the additional comparison data as an input into the machine learning model”.
Renders is in the same field of refining category scores for pages of a sequence of document pages that potentially includes document boundaries (Renders, at Abstract) that a machine learning based categorizer receives individual page representations and representations of pairs of sequential pages, and assigns a score vector containing scores corresponding to the likelihood that the page is part of a document of each category of a selected taxonomy, learns a set of categorization models, one for each category, which, given an unlabeled page, assign(s) category scores (id. at ¶ [0032]), while the categorizer receiving as input the representation of a pair of consecutive pages (bipage), in addition to the single pages, and output a categorization score for each of the categories for the bipage (id. at ¶ [0034]), a boundary detector include a boundary detection model, which has been trained on labeled document pages where the labels indicate whether the page is at a document boundary or not, retrieves pairs of pages and assigns a value to the pair corresponding additional comparison data of the current amendments), are used by the diffusion score refiner to refine the score vectors of the individual pages, producing a new score vector for each page (id. at ¶ [0036]), the new score vectors can then be used by the labeling component to index (label) the individual document pages and to segment the sequence of pages into documents as described at ¶ [0038], whereas both the categorizer and boundary detectors use any suitable learning method as described at ¶ [0044].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Morita’s method of page segmentation into a plurality of documents with boundary likelihood value calculated from a pair of consecutive pages into a machine learning model as taught by Renders. The purpose of doing so would have been to optimize business performance measures, specifically the percentage of the page stream that can be automatically processed without any human supervision at a defined level of precision (Renders, at ¶ [0020]).
Regarding claim 31, Morita in view of Renders teaches all the limitation of independent claim 1. However, Morita does not explicitly teach “wherein determining whether the second page corresponds to a boundary between two documents of the plurality of documents comprises associating one or more respective weights with one or more of the first input, the second input, and the third input.”
id. at ¶ [0042]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Morita’s method of page segmentation into a plurality of documents with the determining comprises associating weights with the first input, the second input, and the third input as taught by Renders because it can increase the categorizer's accuracy (Renders, at ¶ [0036]).

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Renders as applied to claims 1 and 3 above, and further in view of Manohar.
Regarding claim 4, Morita in view of Renders teaches all the limitation of independent claim 1 and its dependent claim 3. However, Morita in view of Renders does not explicitly teach “wherein segmenting the multi-page file at the second page comprises: requesting a user to confirm whether the indicator of the second page corresponds to the boundary between two documents before splitting the multi-page file.”
Manohar is in the same field of detecting a layout of an electronic document (Manohar, at column 2, lines 15-16.) that teaches human operator validate labeled pages of the processed document to confirm the label (id. at column 19, lines 54-55).

Regarding claim 10, Morita in view of Renders teaches all the limitation of independent claim 1. However, Morita in view of Renders does not explicitly teach “wherein computing the plurality of structural data for each page comprises: determining a page size of each page” 
Manohar is in the same field of detecting a layout of an electronic document (Manohar, at column 2, lines 15-16.) that when locating the content within the source document, creation of a grid spanning a page size such as A4 (id. at column 6, lines 51-58). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Morita in view of Renders’ method of page segmentation into a plurality of documents with determining a page size as taught by Manohar because text layout may be determined or at least roughly estimated (Manohar, at column 9, lines 21-25).

s 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Renders as applied to claim 1 above, and further in view of Cooperman, US 5784487 (hereinafter, Cooperman).
Regarding claim 6, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches at ¶¶ [0040]-[0041], the character string recognizer recognize the character string included in the designated region in the source image includes the position of the character, designating the XY-coordinate of the designating the XY-coordinate of the start point and the end point of the region in the header, and recognize a font format of the character strings as described at ¶ [0050]. However, Morita in view of Renders does not explicitly teach “wherein computing the plurality of structural data for each page comprises: determining a position and a font format for each character of the plurality of characters detected on that page.”. 
Cooperman is in the same field of providing information on the structure of a document page so as to complement the textual information provided in an optical character recognition system (Cooperman, at column 1, lines 35-38) that after optical character recognition done, the file comprises data including descriptions of characters, fonts, and locations on the page (id. at column 5, lines 30-36).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Morita in view of Renders’ method of page segmentation into a plurality of documents using a machine learning model with determining a position and a font format for each character detected on the page as 
Regarding claim 14, Morita in view of Renders teaches all the limitation of independent claim 1. However, Morita in view of Renders does not explicitly teach “wherein computing the plurality of structural data for each page comprises: determining header and footer data for each page based on the position of each character, an upper threshold value, and a lower threshold value, wherein the header data includes a character having a position above the upper threshold value, and wherein the footer data includes a character having a position below the lower threshold value.”
Cooperman is in the same field of providing information on the structure of a document page so as to complement the textual information provided in an optical character recognition system (Cooperman, at column 1, lines 35-38) that layout analysis includes whether there are any text regions above (header) or below (footer) the section under consideration, the height of the region or section under consideration, and the distance of the region from the edge of the document (id. at column 7, lines 18-37), and including identifying a threshold height against a y-axis.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Morita in view of Renders’ method of page segmentation into a plurality of documents using a machine learning model with determining header and footer data for each page based on the position of each character, an upper value and a lower value as taught by Cooperman. The purpose of .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Renders as applied to claim 1 above, and further in view of Jain et al., US 20190073345 A1 (hereinafter, Jain).
Regarding claim 12, Morita in view of Renders teaches all the limitation of independent claim 1. Morita further teaches “wherein computing the plurality of structural data for each page comprises: determining a font size of each character on the page based on the font format (Morita, at ¶ [0050], teaches determining whether the size or font of equal to or more than a predetermined number of characters in the character string is different between the character strings.);” However, Morita in view of Renders does not explicitly teach “and determining a minimum font size, a maximum font size, and one or more measures of central tendency for font size based on the font size determined for each character.”
Jain is in the same field of beautifying an electronic textual document having text organized in a plurality of sections (Jain, at Abstract) that heuristic rules are implemented to identify each text classes by font size, for example, average, minimum, and maximum font sizes can be maintained for the document (id. at ¶ [0034]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Morita in view of Renders’ method of page segmentation into a plurality of documents using a machine learning model with determining average, minimum and maximum font size based on the font size .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Renders as applied to claim 1 above, and further in view of Koh et al., US 20140301644 A1 (hereinafter, Koh).
Regarding claim 13, Morita in view of Renders teaches all the limitation of independent claim 1. However, Morita in view of Renders does not explicitly teach “wherein the position for a character comprises two or more pairs of coordinates that define a region that the character occupies on the page.”
Koh is in the same field of determine a given document's physical page layout (Koh, at [0001]) that an Extractor identify each string and creates bounding boxes for each string, the bounding box for each string describes the vertical and horizontal placement of the string within the source document. For example, a string's bounding box can provide X-Y coordinates that describe where a string (or a string portion) is located in the source document (id. at ¶ [0009]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Morita in view of Renders’ method of page segmentation into a plurality of documents using a machine learning model with the position for a character comprises two pairs of coordinates that define a bounding box that the character occupies on the page as taught by Koh. The purpose of doing so .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Renders as applied to claim 1 above, and further in view of Hassanzadeh et al., US 20140301644 A1 (hereinafter, Hassanzadeh).
Regarding claim 17, Morita in view of Renders teaches all the limitation of independent claims 1, 15 and 16. However, Morita in view of Renders does not explicitly teach “wherein comparing the header data, the footer data, or the header and footer data of the first and second pages comprises at least one of: calculating a cosine similarity between the header data of the first and second pages; calculating a cosine similarity between the footer data of the first and second pages; calculating a cosine similarity between the footer data of the first page and the header data of the second page; or calculating a cosine similarity between the footer data of the second page and the header data of the first page.”
Hassanzadeh is in the same field of extending a knowledge graph based on a large corpus of structured data (Hassanzadeh, at ¶ [0001]) that analyzes the headers of a column of the mapped data (i.e., the label/attribute of the column), and identify each of the columns among the mapped data that have a string similarity between the labels of the columns(id. at ¶ [0035]). The indexing device further calculate a cosine similarity of the set of values between columns (i.e., column-to-column calculation) by converting the text to a vector and determining the closeness of each value of the set of values based on the cosine similarity (id. at ¶ [0037]).
.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Renders as applied to claims 1 and 22 above, and further in view of Nara.
Regarding claim 24, Morita in view of Renders teaches all the limitation of independent claims 1 and 22. However, Morita in view of Renders does not explicitly teach “wherein the set of consecutive pages comprises a first subset of consecutive pages adjacent to and preceding the second page and comprises a second subset of consecutive pages adjacent to and following the second page.”
Nara is in the same field of a document processing apparatus and method which combine, into one document, output data generated by various programs (Nara, at ¶ [0001]) that generates preview represents a chapter holds five original pages, a blank original page inserted, and next chapter holds another five original pages as described at ¶ [0167] and as depicted at FIG. 23.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Morita in view of Renders’ method of page segmentation into a plurality of documents using a machine learning model with the set 
Regarding claim 25, Morita in view of Renders and Nara teaches all the limitation of independent claims 1, 22 and 24. However, Morita in view of Renders does not explicitly teach “wherein the first subset of consecutive pages comprises a first predetermined number of consecutive pages and the second subset of consecutive pages comprises a second predetermined number of consecutive pages.”
Nara is in the same field of a document processing apparatus and method which combine, into one document, output data generated by various programs (Nara, at ¶ [0001]) that for each chapter, number (P) of original pages within the chapter is predetermined (id. at ¶ [0160]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Morita in view of Renders’ method of page segmentation into a plurality of documents using a machine learning model with the first chapter of consecutive pages comprises a first predetermined number of consecutive pages and the second chapter of consecutive pages comprises a second predetermined number of consecutive pages as taught by Nara. The purpose of doing so would have been to increase the user working efficiency and system productivity, 
Regarding claim 26, Morita in view of Renders and Nara teaches all the limitation of independent claims 1, 22, 24 and 25. However, Morita in view of Renders does not explicitly teach “wherein the first and second predetermined numbers are user configurable.”
Nara is in the same field of a document processing apparatus and method which combine, into one document, output data generated by various programs (Nara, at ¶ [0001]) that user could insert pages in the chapters in different numbers, as depicted at tree portion 4001 of FIG. 40 contains 3 pages in each chapters whereas tree portion 4101 of FIG. 41 contains 3 pages for the first chapter and 2 pages for the second chapter (id. at ¶ [0226] and [0231], at FIGs. 40 and 41).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Morita in view of Renders’ method of page segmentation into a plurality of documents using a machine learning model with the first and second predetermined numbers are user configurable as taught by Nara. The purpose of doing so would have been to increase the operability and document editing productivity (Nara, at ¶ [0201]).

Response to Arguments/Remarks
Applicants’ amendments to claim 30 has been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of the claim is respectfully withdrawn.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sage et al., US 20190163750 A1 (A system for separating documents in a batch of unseparated documents.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SEUNG W. JUNG
Examiner
Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144